Citation Nr: 1819509	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for cause of the Veteran's death and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1961 to December 1983.  He died in January 2003 and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2017, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that additional evidence was added to the file following the August 2014 SOC and in a May 2017 correspondence, the appellant waived AOJ review of such additional evidence.

The newly reopened issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in June 2003, the AOJ denied the appellant's claim for service connection for the Veteran's death; she did not initiate an appeal of the AOJ's decision within one year; nor was any new and material evidence received within a year.

2.  Additional evidence received since the AOJ's June 2003 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to unestablished facts necessary to substantiate the claim for service connection for the cause of the Veteran's death, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied service connection for the Veteran's cause of death, is final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen a claim for service connection for the Veteran's cause of death.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claim of entitlement to service connection for the Veteran's cause of death, is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection for cause of death is deferred pending additional development consistent with the VCAA.

In adjudicating this claim, the Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for the Veteran's cause of death was originally denied in a rating decision issued in June 2003.  At the time, the RO considered the Veteran's service treatment records, private treatment records, and military personnel records.  The RO noted that the Veteran's records confirmed that he did serve in Vietnam and that exposure to herbicides was conceded.  The RO further noted that the Veteran had adenocarcinoma of the common bile duct or the pancreas which metastasized to the liver.  However, the RO stated that such cancer was not recognized as a disease associated with herbicide exposure and therefore service connection based on presumption could not be established.  Furthermore, the RO found that the service treatment records were negative for any findings, complaints, or treatment for cancer of the liver or pancreas and therefore direct service connection was denied. 

In July 2003, the appellant was advised of the decision and her appellate rights.  However, no further communication regarding her claim of entitlement to service connection for the Veteran's cause of death was received until April 2012, when VA received her application to reopen her claim.  Therefore, the June 2003 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the claim for service connection for the Veteran's cause of death was received prior to the expiration of the appeal period stemming from the June 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In April 2012, the appellant filed a new claim for entitlement to service connection for the Veteran's cause of death.  In connection with such application, she supplemented her argument for service connection by asserting that her husband's cancer was caused by liver flukes contracted in Vietnam.  In support of her claim, the appellant submitted internet articles and research indicating that liver flukes in Vietnam had been linked to adenocarcinoma.  The RO issued a rating decision in May 2013 that found that new and material evidence had not been received sufficient to reopen the claim for service connection.  The RO found that the evidence was new but not material.  The RO found that the evidence of record failed to show that the Veteran had been infected with liver flukes or that such had caused his cancer. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.   §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the June 2003 rating decision consists of various articles provided by the appellant concerning liver flukes and the dangers that they pose to include carcinogenic effects.  In addition to the articles are various lay statements and the May 2017 board hearing testimony.  As the aforementioned evidence was not previously considered by the RO in the June 2003 decision, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for the Veteran's cause of death.  In this regard, the appellant's testimony as well as the various articles provided an additional theory of entitlement.  This newly submitted evidence is presumed to be credible for the purpose of reopening the claim.  Thus, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for the Veteran's cause of death.  Accordingly, the claim is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the Veteran's cause of death is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the reopened claim for service connection for the Veteran's cause of death, so that the appellant is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R.   § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that an opinion to determine the nature and etiology of the Veteran's adenocarcinoma is necessary to decide the claim for service connection for the cause of the Veteran's death. 

The appellant asserts that the Veteran's cause of death, his adenocarcinoma, was caused by his service.  Specifically the appellant alleges that such was the result of liver flukes that the Veteran contracted while in Vietnam or due to Agent Orange exposure.  As previously noted, the Veteran's records indicate that he did serve in Vietnam and that herbicide exposure was conceded.  The Board notes that presumptive service connection is not warranted as the Veteran's cancer is not a type subject to presumption.  However, other types of service connection are not precluded.  Furthermore, the appellant has alleged that the Veteran contracted liver flukes in Vietnam which caused his cancer and provided internet articles to support her theory.  The Board notes that a VA opinion has not been provided.  Therefore, on remand, an opinion to address all possible theories of entitlement, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate medical professional as to the etiology of the Veteran's cancer.  

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a)  For the diagnosed cancer, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of service or was caused by any incident or event that occurred during his period of service.  Specifically, the examiner is asked to address the appellant's theories of liver flukes and Agent Orange exposure.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


